In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00013-CV


                         TERRY BLANKENSHIP, APPELLANT

                                            V.

                       BRAD LIVINGSTON, ET AL, APPELLEES

                           On Appeal from the 320th District Court
                                    Potter County, Texas
               Trial Court No. 98395-D, Honorable Don R. Emerson, Presiding

                                  December 17, 2013

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


       Terry Blankenship (Blankenship) appeals from a judgment dismissing his suit

against Brad Livingston, et. al. (collectively referred to as Livingston). Through a single

issue, Blankenship complains that he has been denied early release and remains

incarcerated past his mandatory release date in violation of the state and federal

constitutions. We dismiss the appeal.

       Blankenship appeals an order dismissing his suit that was entered on August 16,

2012. On January 14, 2013, Blankenship filed his notice of appeal. Because the notice
appeared to be late, we afforded Blankenship opportunity to explain why his notice was

untimely and why we had jurisdiction over the appeal. His response was to be filed no

later than December 2, 2013. To date no response has been filed.

      To be timely, a notice of appeal must be filed within thirty days after the sentence

is imposed or suspended in open court or within ninety days after that date if a motion

for new trial is filed. TEX. R. APP. P. 26.2(a). Even if a motion for new trial had been

filed, the latest Blankenship had to file his notice was November 14, 2012, he filed his

notice on January 14, 2013. Thus, it was late.

      A timely filed notice of appeal is essential to invoke our appellate jurisdiction.

Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). If it is untimely, we can

take no action other than to dismiss the proceeding. Id. at 523. Appellant's notice being

untimely filed, we have no jurisdiction over the matter and dismiss the appeal.

      Accordingly, appellant’s appeal is dismissed.



                                                       Per Curiam




                                            2